The opinion of the Court was by
Shepley J.
— The proceedings exhibited in the agreed statement of facts, do not prove a performance of the condition of the bond, as was decided in the case of Burbank v. Berry, ante p. 483.
In that case it was also decided, that the amount of damages to which the plaintiff might be entitled was not regulated by statute.
In this case there is no other testimony to prove the losses, which the plaintiff may have sustained, than the oath of the debtor irregularly taken before the magistrates, and their certificate, that he was clearly entitled to have that oath administered after a disclosure of his affairs. If there could have been any testimony produced to counteract the effect of these proceedings, it is to be presumed, that it would have been introduced.
In the absence of any such testimony the Court is not *488authorized to conclude, that the plaintiff has suffered any material injury; and execution must issue for nominal damages only.